Title: To George Washington from James Clinton, 15 January 1781
From: Clinton, James
To: Washington, George


                        
                            Sir
                            Albany 15th January 1781
                        
                        I have been honor’d with your Excellency’s two favours of the 19th & 26th Ultimo. I wish it were in
                            my power to inform your Excellency that our supplies in this Quarter were either more regular, or our prospects more
                            flattering than they are. But a general deficiency of every article necessary for the Troops is the melancholy Fact—I have
                            repeatedly and in the most pressing terms applied to the State Agent in this department for the necessary Supplies
                            particularly for Fort Schuyler—But instead of collecting a Quantity for that post, the Troops quartered in
                            Schenectady—Saratoga and this place, have not been supplied with Flour scarcly half the Time. I beg leave to refer your
                            Excellency to the enclosed copy of a Letter from one of the Agents in Answer to my last Requisition—I have directed the
                            Quarter Master to afford Mr Shippen every posible Assistance agreeably to your Excellency’s instructions, but there are
                            several Articles which cannot be procured without cash.
                        Colonel Courtland is ordered to march to Fort Schuyler with the next Convoy, as I had, previous to the
                            receipt of your Excellency’s favour of the 26 Ult. directed Lieut. Col. Cochran to relieve L. Col. Wisenfelt.
                        The returns of the two Regiments as they now stand in the new Establishment should have been sent down by
                            this Express, but waiting to hear the determination of Lieut. Col. Bruyn and Major Logan, if it should meet your
                            Excellency’s approbation, I will send them down as they stand.
                        Major Fish who has acted some time past as Deputy Adjutant General at West Point is much wanted in this
                            department. I have written for him, but he declines coming up—I wish to know if it is your Excellency’s pleasure that he
                            should continue at the point or join his Corps. I have the honor to be with great Respect Your Excellency’s most Obedt
                            Servant
                        
                            James Clinton
                        
                        
                            P.S. I wish to know how the Supernumery non Commissioned officers are to be returned on the new
                                Arrangement.
                        

                     Enclosure
                                                
                            
                                Sir
                                Albany January 15th 1781
                            
                            In answer to your Honor’s Letter of this Day I am sorry to say that although we have made use of every
                                exertion in our power we conceive it will be impossible to supply Fort Schuyler and the other posts in this department
                                even during the present Winter, unless we are supplied with Cash to purchase, or are assisted with supplies from our
                                principal, we have lately wrote to him on the Subject, but have not as yet received his answer. The Troops at
                                Schenectady Saratoga and this Post are with the utmost dificulty supplied from Day to Day with Flour from the Meat
                                drawn from the Inhabitants by assessments a mode which it is unnecessary to mention is so disagreeable to the Country
                                in general that we fear we shall not be able to draw in the small quantities now due without the interposition of the
                                Military—but even this supply if we were possessed of the whole would be greatly inadequate to what is necessary for
                                satisfying your Honour’s present demands. I am with great esteem and Regard Your Honors most Obedt Serv.
                            
                                Isaac Stoutenburgh
                            
                            
                                Copy
                            
                        
                        
                    